Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will he amended by ad.ding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz.: Appellant contended that the conviction violated appellant’s rights under the First and Fourteenth Amendments in that the evidence did not support the conviction, and that the disorderly conduct statute was invalid on its face and as applied to the facts of this ease. The Court of Appeals held that the conviction under section 722 (subd. 2) of the former Penal Law was supported by evidence and did not result in a denial of any constitutional right of appellant. It was further held that the record alternately justified a conviction under section 722 (subd. 3) of the former Penal Law (People v. Carcel, 3 N Y 2d 327). [See 23 N Y 2d 659.]